Citation Nr: 0929516	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  He was awarded the Korean Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2004 and 
June 2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied entitlement to 
service connection for bilateral hearing loss and tinnitus.     

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the evidence 
establishes that the bilateral hearing loss is related to 
acoustic trauma in service.  

2.  There is no competent evidence which relates the current 
tinnitus to disease or injury in service.    
    

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

The Board notes that the Veteran's service treatment records 
and service personnel records are not available for review 
and have been presumed to have been destroyed in the fire at 
the National Personnel Records Center (NPRC) in 1973.  See 
the April 2005 RO memorandum regarding a formal finding of 
unavailability of service records, a November 2007 response 
from the NPRC, an October 2004 response from the NPRC, and 
May 1993 response from NPRC.  Since the Veteran's service 
records are unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's service records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided upon the evidence of 
record.   

Service connection for bilateral hearing loss 

The Veteran asserts that he incurred bilateral hearing loss 
due to noise exposure in service.  The Veteran states that he 
sustained acoustic trauma in service when he was exposed to 
noise from mortar attacks and explosions while serving in 
Korea during the Korean War.  In the April 2004 application, 
the Veteran reported that during the Korean War, he served as 
a forward observer for friendly field artillery units.  He 
stated that this made him a target for enemy artillery, 
mortars, and machine guns.  He stated that on one occasion, 
an enemy artillery round landed near his position and he was 
thrown a few feet.  He contends that this acoustic trauma has 
led to hearing loss.  Service records show that the Veteran 
served in the Army, he was awarded a Korean Service Medal, 
and had foreign service.  At the VA examination in November 
2004, the Veteran reported that after the noise exposure in 
service, his hearing was poor for a period of time but 
gradually improved, but the left ear did not improve as much 
as the right ear.  He stated that his hearing never improved 
to his original hearing level.  The Veteran reported that 
from the time of discharge, he knew he had hearing loss much 
worse in his left ear than his right, but he did not want to 
wear a hearing aid.  The Veteran stated that after discharge 
from service, his hearing got gradually worse, and was always 
poorer in the left ear.  In a December 2006 statement, the 
Veteran stated that the only time he was exposed to very loud 
acoustic trauma was while he was in service.  

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to explosives.  
A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The Board concludes that there is 
competent evidence that the Veteran was exposed to noise due 
to explosives in service and he is competent to testify to 
observable symptoms such as decreased hearing.  

The Board finds that the Veteran was exposed to acoustic 
trauma in service due to explosions, mortars, and gunfire, 
and that the Veteran is competent to testify as to such 
events.  However, the Board is not finding that the Veteran 
engaged in combat with the enemy while serving in Korea.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999).  

In the present case, the Board finds that there is not 
sufficient evidence that the Veteran engaged in combat with 
the enemy in Korea.  The Veteran's report of separation from 
the service department does not show that the Veteran was 
awarded any medal indicative of combat.  The Korean Service 
Medal in and of itself is not sufficient to show that the 
Veteran engaged in combat.   

In any event, the Board still finds the Veteran to be 
competent to testify as to the acoustic trauma that he 
experienced in service and he is competent to testify as to 
his symptoms of hearing loss.  The Board finds the Veteran's 
statements to be credible especially since the Veteran served 
with an artillery battalion and he did serve in Korea during 
a time of war. 

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation in November 2004 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
75
85
100
LEFT
105+
105
105+
105+
105+

Speech audiometry revealed speech recognition ability of 36 
percent for the right ear and zero percent for the left ear.   

The Board finds that the evidence of record is in equipoise 
as to whether the Veteran currently has bilateral hearing 
loss that is related to his period of service.  In this case, 
there are medical opinions that are both for and against the 
Veteran's claim.  The competent evidence in support of the 
claim consists of a December 2004 medical opinion by Dr. 
A.G., an Ear, Nose, and Throat specialist.  In the December 
2004 statement, Dr. A.G. indicated that the Veteran was seen 
for his hearing loss that the Veteran reported having since 
the Korean war.  Dr. A.G. stated that the Veteran's present 
hearing loss was compatible with loud blast injury.  

As noted above, the Veteran reported being exposed to 
acoustic trauma and explosions while he served in Korea and 
trained for the artillery.  He reported having hearing loss 
since the noise exposure in service.  The Veteran is 
competent to report symptoms of decreased hearing in the ears 
and continuity of symptoms since service.  See Falzone; 
supra. 

The evidence of record which is against the Veteran's claim 
consists of the November 2004 VA examination report.  In this 
report, the VA audiologist opined that it was less likely as 
not that the Veteran's current hearing loss reflected his 
noise exposure.  The audiologist noted that the claims folder 
did not contain any military indication or discharge data and 
no treatment records were available.  The audiologist further 
noted that the Veteran reported that he worked as an 
electrician for 55 years after being discharged from service.  
The Veteran reported that he had no recreational noise 
exposure other than using a riding lawn mower.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has bilateral hearing loss that 
is related to his period of service.  When the evidence is in 
such relative equipoise, the Board must give the Veteran the 
benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board finds that the Veteran's 
bilateral hearing loss is related to the noise exposure in 
service.  Accordingly, service connection is warranted for 
bilateral hearing loss.  



Entitlement to service connection for tinnitus

The Veteran asserts that his current tinnitus is due to noise 
exposure in service.  The Veteran's noise exposure is 
described in detail above.  See also the April 2004 
application, the VA examination report dated in November 
2004, the December 2006 statement by the Veteran, and the 
Veteran's testimony at a hearing before the Board in May 
2009.  At the VA examination in November 2004, the Veteran 
reported that he first noticed the tinnitus in Korea and now, 
he noticed it mostly when his hearing aid was out.  The 
Veteran stated that he first purchased a hearing aid 6 or 7 
years ago.  When the audiologist reviewed the Veteran's 
audiological history, the Veteran denied having tinnitus.  
However, the Veteran reported having tinnitus upon 
examination.  The audiologist noted that the Veteran 
described the tinnitus as changes in pitch, intensity, and 
character; it was sometimes a rushing noise, other times like 
a tone or a melody or a combination of the signals.      

There is no competent evidence of a nexus between the 
tinnitus and service.  In fact, the only competent nexus 
evidence of record is a medical opinion against the Veteran's 
claim.  The November 2004 VA examination report indicates 
that the audiologist opined that it was less likely than not 
that the Veteran's tinnitus is related to the military noise 
exposure.  There is no competent nexus opinion in support for 
the Veteran's claim.  The Veteran's own implied assertions 
that the tinnitus is related to acoustic trauma in service 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
Veteran has the expertise to render a medical opinion.  He 
has not submitted any medical evidence to support his 
contentions.  

A review of the record shows no evidence of a continuity of 
symptomatology with regard to tinnitus symptoms.  The Veteran 
reported having tinnitus in service in Korea and there is 
evidence of current tinnitus, but the Veteran did not present 
evidence of continuous tinnitus symptoms since service.  
Further, the Veteran's claim still fails based upon the lack 
of medical nexus associating the current tinnitus to the 
military noise exposure or to the tinnitus in service.  There 
is no competent evidence which relates the current tinnitus 
to the symptoms in service or to the noise exposure in 
service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for tinnitus is not warranted.  The 
preponderance of the evidence of record is against the 
Veteran's claim for service connection for tinnitus.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The claim is therefore 
denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for service connection for bilateral 
hearing loss, in view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating this claim.  

Regarding the claim for service connection for tinnitus, the 
RO provided a VCAA notice letter to the Veteran in June 2004, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in March 2006, and the 
claim was readjudicated in February 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Thus, there 
is no prejudice to the Veteran in the Board's considering 
this case on its merits.  Therefore, the Board finds the duty 
to notify provisions of the VCAA have been fulfilled, and any 
defective notice is nonprejudicial to the Veteran and is 
harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  As noted above, the 
Veteran's service records were destroyed in a fire at the 
NPRC and any additional attempts by VA to locate such records 
would be futile.  The RO searched for other evidence of in-
service treatment.  In 2008, the RO asked the NPRC to search 
for morning reports and surgeon general reports, but 
additional evidence and/or records were not located.  The RO 
notified the Veteran that his service treatment records were 
destroyed and informed the Veteran of other evidence he could 
submit in April 2005.  The Board finds that VA fulfilled its 
duty to assist the Veteran and any additional efforts to 
search for the Veteran's service treatment records would be 
futile.  There is no other identified relevant evidence that 
has not been accounted for.  The Veteran was provided a VA 
audiological examination in November 2004.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  The appeal is granted. 

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


